DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 10/19/2021, with respect to claims, as amended, have been fully considered and are persuasive.

Terminal Disclaimer
The terminal disclaimers filed on 10/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,691,366 and US 9,626,245 and US 10,019,192 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of records.
For Examiner’s statement of reasons for the indication of allowable subject matter, see previous Notice of allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Horn et al. (US 2005/0066124 A1) teaches modified data protection scheme but not the other limitations.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114